Citation Nr: 1231784	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1978 to October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Montgomery Alabama currently has jurisdiction over the claim,

In November 2011, the Board remanded this claim to afford the Veteran a hearing.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, in July 2012, the Veteran appeared before the undersigned Veterans Law Judge and presented testimony in support of his claim.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The current clinical evidence indicates that the Veteran has diagnoses of dextrolevoscoliosis and degenerative changes of the lumbar spine.  He has been noted to have congenital scoliosis.  The Veteran's service treatment records reflect that at entrance in December 1977, mild scoliosis, asymptomatic was noted.  He was seen in March 1982 for low back pain and again in May 1982.  

Post-service medical treatment records show diagnoses of scoliosis and mild degenerative changes and thoracolumbar dextrolevoscoliosis beginning in August 2005.  The Veteran has testified at his hearing before the Board that he had onset of his low back pain in service following the documented in-service treatment which he stated strained his pre-existing condition causing permanent aggravation.  He reports continuity of symptomatology ever since. 

In April 2010, the RO provided the Veteran with a VA medical examination to obtain a nexus opinion regarding the relationship between his current low back disorder and his military service.  Although an opinion with respect to the issue was provided, the Board finds that the opinion is inadequate for adjudication purposes.   The Board notes that the examiner determined, in pertinent part, that the Veteran's lumbar spine disability was not related to military service because it was a congenital disorder.  While this opinion addresses, in part, why a causative etiological relationship did not exist, the rationale provided is not sufficient to make a determination.  The examiner failed to address the question of whether or not this pre-existing congenital scoliosis condition was aggravated (that is to say, permanently worsened beyond its normal natural progression) by military service.  Therefore, on remand for an addendum opinion, the opining examiner should also address the question of whether or not such aggravation of the pre-existing congenital lumbar scoliosis occurred during active duty.  (As the Veteran's scoliosis is clinically described in the record as being a condition that is congenital in nature, it thus follows that it is a condition that pre-existed his entry into military service.) 

Therefore, in view of the foregoing discussion, the issue of entitlement to service connection for the Veteran's lumbar spine disorder should be remanded to the RO, via the AMC, so that an addendum opinion to the April 2010 examination report, correcting the inadequacies of the nexus opinion contained therein, may be obtained.  

Further, while the Veteran was sent a VCAA letter in October 2005 that addressed service connection, the letter did not explain the requirements for service connection for a pre-existing congenital disorder.  On remand a corrected VCAA letter should be provided to the Veteran. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions: 

1.  Provide the Veteran with a VCAA letter that explains the requirements for service connection for a pre-existing congenital disorder.  Allow the Veteran the appropriate amount of time to respond.   

2. The Veteran's claims file should be made available for review by the examiner who presented the nexus opinion expressed in the April 2010 VA examination report. 

The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted. 

(a.) Within the context of the Veteran's clinical history, the examiner should provide an addendum opinion as to the likelihood that the Veteran's current orthopedic disabilities of his lumbar spine are directly related to service. 

(b.) The examiner should provide an addendum opinion as to the likelihood that the Veteran's current chronic orthopedic disabilities of his lumbar spine are the result of aggravation (i.e., a permanent worsening beyond its natural level of progression) of his pre-existing congenital lumbar scoliosis by service. 

A complete rationale for any opinion expressed should be provided. 

If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion. 

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the issue or issues remaining in contention should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


